  Case 2:17-cr-00615-JMA Document 46 Filed 02/17/19 Page 1 of 2 PageID #: 90


                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York

MEM                                                610 Federal Plaza
F. #2017R01937                                     Central Islip, New York 11722

                                                   February 17, 2019

Via ECF

The Honorable Joan M. Azrack
United States District Court Judge
100 Federal Plaza
Central Islip, NY 11722

              Re:    United States v. Howard Davis
                     Criminal Docket No. 17-CR-615 (S-1)(JMA)

Dear Judge Azrack,

               I write to disclose the results of the government’s investigation regarding Mr.
Davis’ claims of being unable to receive visitors while incarcerated at the Metropolitan
Correctional Center (“MCC”). I was advised by an attorney for the MCC that the defendant
currently has one approved visitor whose initials are AP. I was further advised that she is the
mother of the defendant’s child. I contacted Mr. Christopher Cassar, counsel to the
defendant, on multiple occasions in an effort to find out if the defendant had attempted to
submit additional applications for approved visitors. Mr. Cassar advised me that he was on
trial and would respond at a later time. To date the government has not received a response.

                In addition to AP, the defendant had another approved visitor whose initials
are KA. On December 25, 2018, while KA and a baby were visiting the defendant, MCC
staff observed KA remove an object (the “object”) from the baby’s diaper and attempt to
pass the object, along with the baby, to the defendant. MCC staff observed the defendant
simultaneously take the object and the baby into his possession. Ultimately the defendant
was ordered by staff to leave the visiting room so a strip search of the defendant could be
conducted. As the defendant stood to leave the visiting area, MCC staff observed the object
fall to the ground near the defendant. The object tested positive for the presence of
amphetamines. Because of what occurred KA is no longer an approved visitor. The
defendant was removed from his regular housing space and placed in the segregated housing
  Case 2:17-cr-00615-JMA Document 46 Filed 02/17/19 Page 2 of 2 PageID #: 91




unit (“SHU”) pending further investigation of the incident. An attorney for the MCC advised
me that the defendant can still, even while in SHU, visits from AP. As of this writing AP is
the only known approved visitor for the defendant.

                  Should additional information become available I will continue to advise
the Court as warranted.

              .

                                                 Very truly yours,

                                                 RICHARD P. DONOGHUE
                                                 United States Attorney

                                          By:     /s/ Mark E. Misorek
                                                 Christopher C. Caffarone
                                                 Mark E. Misorek
                                                 Assistant U.S. Attorneys
                                                 (631) 715-7868/7874


cc:    Christopher Cassar, Esq. (by ECF and Email)




                                             2
